IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. . . Criminal No. Hl gy

ADRIAN PETTY : [UNDER SEAL] ~

INDICTMENT MEMORANDUM
; AND NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Rebecca
L. Silinski, Assistant United States Attorney for said ‘District, and submits this Indictment
Memorandum to the Court:
I. THE INDICTMENT
(

A federal grand jury returned a one-count Indictment against the above-named

defendant for an alleged violation of federal law:

 

   

 

COUNT OFFENSE/DATE JITLE/SECTION .
One Interstate Transportation of a Minor for Prostitution and 18-U.S.C. § 2423(a) ©
sexual activity for which any person can be charged with a
criminal offense . man ee
On or about September 25, 2020 bbs
| APR 27 202i
Il. ELEMENTS OF THE OFFENSE a
| : CLERK U.S. DISTRICT COURT
As to Count One: WEST. DIST. OF PENNSYLVANIA

In order for the crime of Interstate Transportation of a Minor for Prostitution and
Sexual Activity for which any Person can be Charged with a Criminal Offense, in violation of 18
U.S.C. § 2423(a), to be established, the government must prove all of the following essential

elements beyond a reasonable doubt:
1.. That the defendant knowingly transported an individual in interstate or
foreign commerce.

2. ' The individual was under eighteen (18) years of age when the transportation
took place. |

3. That, at the time of such transportation, the Defendant intended that the
individual so transported engage in prostitution or any sexual activity for which any person can be |
charged with a criminal offense.

| ‘TI PENALTIES
As to Count One: Interstate Transportation of a Minor for Prostitution and

Sexual Activity for which any Person can be Charged with a Criminal Offense (18 U.S.C.

§ 2423(a)):
1. © Aterm of imprisonment of not less than ten (10) years to life. (18 U.S.C. §
2423(a). | |
| 2. A fine not to exceed $250,000.00. (18 U.S.C. § 3571(b)(3)).
3, A term of supervised release of not more than five (5) years. (18 U.S.C.
§ 3583(b)(1)). |
| . 4. Any or all of the above.

IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 U.S.C. § 3013. |
| An additional mandatory special assessment of $5,000 must be imposed as the
offense was committed after May 29, 2015 and the offense is located within Chapter 117 of Title

18, United States.Code. 18 U.S.C. § 3014(a)(4).
v. RESTITUTION
Restitution may be required in this case as to Count One, together with any
authorized penalty, as part of the defendant’s sentence pursuant to.18 U.S.C. §§ 3663, 3663A, and
3664. |
Vi. FORFEITURE:
‘As set forth in the Indictment, forfeiture may be applicable in this case.
| Respectfully submitted,
STEPHEN R. KAUFMAN

~ Acting United States Attorney

/s/ Rebecca L. Silinski

REBECCA L. SILINSKI

Assistant United States 'Attorney _
- PAID No. 320774
